Citation Nr: 1230378	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1984 to February 1985, and the United States Air Force from June to September 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. By that rating action, the RO, in part, denied service connection for residuals of a neck injury. The Veteran appealed the RO's March 2008 rating action to the Board. 

In a March 2011 decision, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand. In a January 2012 order, the Court vacated the Board's March 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

In the January 2012 Joint Motion for Remand, the parties indicated that the Board failed to address the Veteran's assertions of continuity of symptomatology. Specifically, the Veteran's service treatment records document that he injured his neck during a September 2002 gym accident. During the November 2007 VA examination, the Veteran reported that he has experienced neck pain since his in-service injury and that his neck condition had worsened during the past few years. 

Following the Joint Motion, the Veteran submitted a June 2012 medical opinion from A.A., M.D., who reported that the Veteran injured his neck during service and was diagnosed with an acute muscle strain. Dr. A.A. further stated that the Veteran did not experience any post-service neck injuries, and, "because there are no other mechanisms of injury that occurred to the Veteran since his in service injury, and he has continued to have pain since the service injury[,] it is at least as likely as not that [the Veteran's] ongoing cervical problems are the result of his in-service injury." 

While Dr. A.A. reported that he had reviewed the Veteran's claims folder, his opinion did not comment on the post-service neck injury the Veteran reported to the November 2007 VA examiner. 

Based on the above, the Board finds that an additional medical opinion is required. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).

In addition, In a November 2007 statement, the Veteran reported that he felt stiffness in his neck after manually unloading an aircraft. As the Veteran's service personnel records may contain information that is relevant to the nature of the Veteran's military duties and the circumstances of his service, the RO must seek to obtain the Veteran's complete official military personnel file. See 38 C.F.R. § 5103A(a)-(c).

Accordingly, the case is REMANDED to the RO for the following action:

1. Request the appellant to identify all records of VA and non-VA health care providers who have treated him for his neck injury residuals from October 2007 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the appellant identifies. 

(b) The appellant must also be advised with respect to private medical evidence that she may alternatively obtain the records on her own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. Obtain the Veteran's COMPLETE official military personnel file.

3. Once all available records have been received, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the Veteran's chronic neck pain.

(a) The purpose of the examination is to determine whether the Veteran's current neck disability is related to his military service, to include his documented in-service injury. 

(b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

(c) With respect to the review of the claims file, the Board calls the examiner's attention to the following:

1. The September 2002 in-service treatment record which diagnosed the Veteran with a neck sprain and "possible clay shoveler's fracture" due to a gym-related accident.

2. The October 2007 private-treatment record which documents the Veteran's complaints of neck pain.

3. The Veteran's statements that he has continued to experience neck pain since his in-service injury.

4. The November 2007 VA examination report which documents the Veteran's statement that he experiences "constant neck strain secondary to heavy lifting and constant ambulation" at work.

5. The November 2007 VA examiner's finding that the Veteran had not received ongoing treatment for his neck injury and had not filled his prescription for muscle relaxants. 

6. The November 2007 VA examiner's finding that the Veteran's current cervical spine sprain is not related to his military service.

7. The June 2012 medical opinion from Dr. A.A. which reported that "because there are no other mechanisms of injury that occurred to the Veteran since his in-service injury, and he has continued to have pain since the service injury[,] it is at least as likely as not that [the Veteran's] ongoing cervical problems are the result of his in-service injury." 

(d) The examiner must provide any applicable diagnoses for the Veteran's cervical spine disability, if one exists. For each diagnosis rendered, provide an opinion as to whether the Veteran's cervical spine disability began during active service or is related to his in-service injury. The examiner must address the Veteran's assertion of continuity of symptomatology, and whether it is consistent with the medical evidence of record.

(e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

4. The RO must then readjudicate the Veteran's cervical spine disability claim. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


